DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                             Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 02/02/2021 are considered by examiner.

                                                                 Drawings
4.           All drawings filed on 02/02/2021 are approved by examiner.

			                      Minor Correction(s)
5. 	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. For instance, in Specification, para. [0001], line 2, after “November 15, 2019,”, -- now U.S. Patent No. 10,944,323, -- should be inserted.




           Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,944,323. Although the claims at issue are not identical, they are not patentably distinct from each other because:

                 Present Application
                U.S. Patent. No. 10,944,323
Claim 31:  An oscillation detector for detecting oscillation of a source voltage, the oscillation detector comprising: a frequency measuring circuit configured to receive the source voltage, amplify the source voltage, and generate an oscillation signal based on a level of the amplified source voltage and levels of first and second reference voltages; a frequency detector configured to generate a sensing voltage based on the oscillation signal and a clock signal and generate a detection signal based on the sensing voltage; and a duty cycle detector configured to generate an oscillation detection signal based on the oscillation signal and the detection signal, wherein the frequency measuring circuit comprises, a reference voltage generator configured to receive an input reference voltage and generate the first reference voltage and the second reference voltage lower than the first reference voltage based on the input reference voltage, 2JAC/rcApplication No.: 17/165,257Docket No.: 2557-003066-US-COA an amplifier configured to amplify an alternating current (AC) component of the source voltage and output the amplified AC component of the source voltage as an amplified output voltage, and an oscillation signal generator configured to generate a set signal based on the amplified output voltage and the first reference voltage, generate a reset signal based on the amplified output voltage and the second reference voltage, and output the oscillation signal based on the set signal and the reset signal.
Claim 17: The oscillation detector of claim 16 (An oscillation detector for detecting oscillation of an output voltage, the oscillation detector comprising: a frequency measuring circuit configured to receive the output voltage as a source voltage, amplify the source voltage, and generate an oscillation signal based on a level of the amplified source voltage and levels of first and second reference voltages; a frequency detector configured to generate a sensing voltage based on the oscillation signal and a clock signal and generate a detection signal based on the sensing voltage and first and second threshold voltages; and a duty cycle detector configured to generate a duty cycle signal based on the oscillation signal and the detection signal and generate an oscillation detection signal based on a voltage level of the duty cycle signal, a first level of a first limit voltage, and a second level of a second limit voltage), wherein the frequency measuring circuit comprises: a reference voltage generator configured to receive a input reference voltage and generate the first reference voltage and the second reference voltage lower than the first reference voltage based on the input reference voltage; an amplifier configured to amplify an alternating current (AC) component of the source voltage and output the amplified AC component of the source voltage as an amplified output voltage; and an oscillation signal generator configured to generate a set signal based on the amplified output voltage with the first reference voltage, generate a reset signal based on the amplified output voltage with the second reference voltage, and output the oscillation signal as a pulse based on the set signal and the reset signal.



Allowable Subject Matter
8.	Claims 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 37-50 are allowable over prior art of record.

10.	None prior art of record taken alone or in combination shows wherein the reference voltage generator comprises, an amplifier circuit, and first through third resistors serially connected between an output node of the amplifier circuit and a ground voltage, the amplifier circuit has a non-inverting input terminal connected to the input reference voltage, an inverting input terminal connected to a first node between the first and second resistors, and the output node configured to generate the first reference voltage, and a second node between the second and third resistors is configured to generate the second reference voltage as recited in claim 32;  or wherein the reference voltage generator comprises, a low pass filter configured to receive the source voltage and generate an average voltage of the source voltage, an amplifier circuit configured to receive the average voltage of the source voltage as the input reference voltage, and 3JAC/rcApplication No.: 17/165,257Docket No.: 2557-003066-US-COA first through third resistors serially connected between an output node of the amplifier circuit and a ground voltage, the amplifier circuit has a non-inverting input terminal connected to the average voltage of the source voltage, an inverting input terminal connected to a first node between the first and second resistors and the output node configured to generate the first reference voltage, and a second node between the second and third resistors is configured to generate the second reference voltage as recited in claim 33;  or wherein the amplifier comprises, an amplifier circuit, and first and second resistors serially connected between an output node of the amplifier circuit and a ground voltage, and the amplifier circuit has a non-inverting input terminal connected to the source voltage, an inverting input terminal connected to a node between the first and second resistors, and the output node configured to generate the amplified output voltage as recited in claim 34;  or wherein the oscillation signal generator comprises: a first comparator configured to generate a first comparison signal based on the amplified output voltage and a first threshold voltage; a second comparator configured to generate a second comparison signal based on the amplified output voltage and a second threshold voltage; 4JAC/rcApplication No.: 17/165,257Docket No.: 2557-003066-US-COA a first pulse generator configured to receive the first comparison signal and generate the set signal; a second pulse generator configured to receive the second comparison signal and generate the reset signal; and a flip-flop configured to generate the oscillation signal as a pulse based on the set signal and the reset signal as recited in claims 35-36;  or an oscillation detector for detecting oscillation of a source voltage, comprising at least a frequency detector including a sensing voltage generator configured to generate the sensing voltage divided from an internal power voltage and inversely proportional to a first frequency of the oscillation signal by using the first frequency of the oscillation signal and a second frequency of the clock signal, and 5JAC/rcApplication No.: 17/165,257Docket No.: 2557-003066-US-COA a detection signal generator configured to generate a first comparison signal based on the sensing voltage and a first threshold voltage, generate a second comparison signal based on the sensing voltage and a second threshold voltage, and output the detection signal based on the first comparison signal and the second comparison signal, and wherein the first threshold voltage is higher than the second threshold voltage along with further detailed limitations as recited in claims 37-44;  or an oscillation detector for detecting oscillation of a source voltage, comprising at least a duty cycle detector including a duty cycle signal estimating circuit configured to estimate a duty cycle signal based on a duty cycle of the oscillation signal in a high level period of the detection signal, a limit voltage generator including resistors serially connected between a first node, through which an external power voltage is applied, and a ground node, through which a ground voltage is applied, the limit voltage generator 8JAC/rcApplication No.: 17/165,257Docket No.: 2557-003066-US-COA being configured such that a first limit voltage and a second limit voltage lower than the first limit voltage are generated by a uniform current that flows through the resistors, and a decision circuit configured to generate a first cross signal based on the voltage level of the duty cycle signal and the first limit voltage, generate a second cross signal based on the voltage level of the duty cycle signal and the second limit voltage, and output the oscillation detection signal based on the first and second cross signals as recited in claims 45-50.

				Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838